Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As claim 8 already requires that the device measures concentration of a solution in a root canal. Claim 10 fails to further limit the device as it strictly pertains to use of the device. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Siemons (US 2004/0225234) in view of Sonendo (WO 2020/247869).
Regarding claims 8-14 and 15, Siemons discloses a device to electronically locate an apex in a root canal of a tooth ([0011], [0014]), the device being configured to electrically connect to an endodontic instrument (16) engaged in the root canal and to a labial electrode (18)[par. 0025], the device comprising a screen (24) to display a progression of the endodontic instrument ([0009], “the determined distance value may be output to a display in order to apprize a user of probe position”) in the root canal relative to a critical apical point of reference, and the device configured to measure (12, steps 74-78), in the vicinity of the critical apical point of reference, by conductimetry ([0034], “the value of resistance generally decreases as the probe nears the apex”…”including fluid conductivities”; [0045], “conductance conditions within the root canal (wet/dry conditions”); (Claim 9) wherein the critical apical point of reference is a cemento-dentinal junction (functionally capable of taking readings of apical point at a cemento-dentinal junction); (claim 13) further comprising connection cords to electrically connect the device to the endodontic instrument and to the labial electrode ([0038], “accomplished via a cable coupling”).
Siemons teaches taking measurements of the root canal and using a controller to process data but fail(s) to teach measuring a concentration of an electrolyte irrigation solution injected into the root canal; (claim 10) wherein a measurement of the concentration of the electrolyte irrigation solution is taken in a last millimeter before the cemento-dentinal junction in a direction of engagement of the endodontic instrument in the root canal; (claim 11) wherein a measured level of concentration, relative to a range of medical concentrations, is displayed on the screen via visual indicator; (claim 12) wherein the visual indicator is a bar graph; (claim 15) wherein the screen displays validation information in response to a determination that a measured concentration of the irrigation solution is substantially equal to the concentration of the electrolyte irrigation solution injected into the root canal.
However, Sonendo teaches a root canal measurement system which measures compositions in the root canal ([0185], “such as sodium hypochloride”); and that the concentration sensor can measure a concentration of at least one component of the delivery fluid ([0185] states how sodium hypochloride is one of the components of the delivery fluid); and further that the concentration sensor can be [0483], “electrochemistry electrodes”); and that a microprocessor of a control system processes the data ([0301], “the controller may comprise a microprocessor”…[0041], “the system can include a controller in communication with the concentration sensor system”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Siemons, by requiring measuring a concentration of an electrolyte irrigation solution injected into the root canal via conductimetry (ie electrochemistry electrodes”) and controlling the data with a microprocessor that determines concentration, as taught by Burns, for the purpose of monitoring root canal conditions during a treatment determination.
The configuration would result wherein the device is functionally capable of (claim 10) wherein a measurement of the concentration of the electrolyte irrigation solution is taken in a last millimeter before the cemento-dentinal junction in a direction of engagement of the endodontic instrument in the root canal; (claim 11) wherein a measured level of concentration, relative to a range of medical concentrations, is displayed on the screen via visual indicator (via displaying the data of Burns on the Display of Siemons); (claim 12) wherein the visual indicator is a bar graph (Siemons teaches displaying visual data as shown in FIG. 2); (claim 14) The configuration would result wherein a microprocessor is configured to perform a conductimetric calculation at least for one irrigation solution of sodium hypochlorite, and display a measured level of concentration on a scale that comprises at least one value substantially equal to : 0.5%, 2.5%, or 5.25% (based on varying concentrations during treatment); (claim 15) wherein the screen displays validation information in response to a determination that a measured concentration of the irrigation solution is substantially equal to the concentration of the electrolyte irrigation solution injected into the root canal (based on the alerts with regard to concentration as taught by Burns ([0032]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW S FOLGMANN/               Examiner, Art Unit 3772  

/Cris L. Rodriguez/               Supervisory Patent Examiner, Art Unit 3772